       CASE 0:20-cv-01302-WMW-DTS Doc. 101 Filed 04/15/21 Page 1 of 1




                                                                Isabella Salomão Nascimento
                                                                               Staff Attorney
                                                                   inascimento@aclu-mn.org
                                                                               612.383.2212

                                        April 15, 2021

VIA EMAIL
The Honorable Wilhelmina M. Wright
United States District Court
316 N. Robert Street Room 7A
St. Paul, MN 55101
Wright_chambers@mnd.uscourts.gov

       Re: Goyette, et al. v. City of Minneapolis, et al., 0:20-cv-01302 (WMW/DTS)

Dear Judge Wright:

       In advance of oral argument on Plaintiffs’ Motion for a Temporary Restraining
Order, Plaintiffs seek leave to submit a supplemental declaration in support of Plaintiffs’
motion. This supplemental declaration contains (1) a citation referenced in Plaintiffs’
Memorandum of Law In Support of Motion for a Temporary Restraining Order on page
12, but which was inadvertently omitted from the supporting declaration submitted
therewith, and (2) additional relevant evidence for the Court’s consideration of Plaintiffs’
motion which was not available at the time Plaintiffs filed their motion. Enclosed please
find a courtesy copy of this document.

                                                   Sincerely,


                                                   Isabella Salomão Nascimento

Enclosures
cc:   Kathryn Landrum, Kathryn.landrum@ag.state.mn.us
      Heather Robertson, heather.robertson@minneapolismn.gov
      Kristin Sarff, Kristin.sarff@minneapolismn.gov
      Sharda Enslin, sharda.enslin@minneapolismn.gov
      Joseph Kelly, jkelly@kellyandlemmons.com
      Kevin Beck, kbeck@kellyandlemmons.com



                            American Civil Liberties Union of Minnesota
                     P.O. Box 14720, Minneapolis, MN 55414 • T/651.645.4097
                                        www.aclu-mn.org
